IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MINH NGUYEN, M.D.,                                     No. 83523
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF CLARK;
                     AND THE HONORABLE MONICA
                     TRUJILLO, DISTRICT JUDGE,
                                                                           FILE
                     Respondents,
                     and
                     PATRICIA ANN ADAMS,
                     INDIVIDUALLY, IN HER CAPACITY AS
                     TRUSTEE OF THE STEWART FAMILY
                     TRUST, DATED JANUARY 31, 2007, IN
                     HER CAPACITY AS SPECIAL
                     ADMINISTRATOR OF THE ESTATE OF
                     CONNIE STEWART AND IN HER
                     CAPACITY AS SPECIAL
                     ADMINISTRATOR OF THE ESTATE OF
                     GARY STEWART; GARY LINCK
                     STEWART, JR., AN INDIVIDUAL;
                     MARY KAY FALLON, AN INDIVIDUAL;
                     ELIZABETH A. HODGE, AN
                     INDIVIDUAL; AND EMIL
                     MORNEAULT, RPH,
                     Real Parties in Interest.

                          ORDER DENYING PETITION FOR A WRIT OF MANDAMUS
                                This original petition for a writ of mandamus challenges a
                     district court order denying a motion to dismiss in part. Having considered
                     the petition and its supporting documentation, we are not persuaded that
                     our extraordinary and discretionary intervention is warranted. See Pan v.
                     Eighth Judicial Di.st. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                     (observing that the party seeking writ relief bears the burden of showing

SUPREME COURT
       OF
     NEVADA


(0) 1947A .210#12.
                                                                              77-eysoi
such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is
an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Specifically, we
generally decline to exercise our discretion to grant writ petitions
challenging orders denying motions to dismiss, and we are not convinced
any of the exceptions apply in this case. See Smith v. Eighth Judicial Dist.
Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (discussing the
exceptions to the general rule). Accordingly, we
             ORDER the petition DENIED.'




                        Parraguirre


      #41,6%Sbas.-P        J.                                         Sr.J.
Stiglich




cc:   Hon. Monica Trujillo, District Judge
      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
      Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
      Hayes Wakayama
      Eighth District Court Clerk




      1The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                      2